EXHIBIT 10.1
 
SUBSCRIPTION AGREEMENT
 
SUBSCRIPTION AGREEMENT made as of this ___ day of ____________, 2007, between
Transdel Pharmaceuticals, Inc., a Delaware corporation (the “Company”), and the
undersigned (the “Subscriber”).
 
WHEREAS, pursuant to a Confidential Offering Memorandum dated July 30, 2007 (the
“PPM”), the Company is offering in a private placement (the “Offering”) to
accredited investors up to 50 Units at a purchase price of $100,000 per Unit for
a maximum aggregate purchase price of $5,000,000 (the “Maximum Offering”). Each
Unit consists of 50,000 shares of the Company’s common stock, par value $0.001
per share (the “Common Stock”), and a five-year, redeemable warrant to purchase
12,500 shares of Common Stock at a cash exercise price of $4.00 per share and a
cashless exercise price of $5.00 per share (the “Warrants”). As used herein, the
term “Units” means such Units, and all Common Stock and Warrants underlying the
Units), and
 
WHEREAS, the Subscriber desires to subscribe for the number of Units set forth
on the signature page hereof, on the terms and conditions hereinafter set forth.
 
NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants hereinafter set forth, the parties hereto do hereby agree as follows:
 

 
I.
SUBSCRIPTION FOR AND REPRESENTATIONS AND COVENANTS OF SUBSCRIBER

 
1.1 Subject to the terms and conditions hereinafter set forth, the Subscriber
hereby subscribes for and agrees to purchase from the Company such number of
Units set forth upon the signature page hereof, at a price equal to $100,000 per
Unit, and the Company agrees to sell such to the Subscriber for said purchase
price, subject to the Company’s right to sell to the Subscriber such lesser
number of (or no) Units as the Company may, in its sole discretion, deem
necessary or desirable. The purchase price is payable by wire transfer of
immediately available funds, pursuant to the wire instructions attached as
Exhibit D to the PPM or by check payable to Signature Bank, as Escrow Agent to
Transdel Pharmaceuticals, Inc.
 
1.2 The Subscriber recognizes that the purchase of Units involves a high degree
of risk in that (i) an investment in the Company is highly speculative and only
investors who can afford the loss of their entire investment should consider
investing in the Company and the Units; (ii) the Units are not registered under
the Securities Act of 1933, as amended (the “Act”), or any state securities law;
(iii) there is no trading market for the Units, none is likely ever to develop,
and the Subscriber may not be able to liquidate his, her or its investment; (iv)
transferability of the Units is extremely limited; and (v) an investor could
suffer the loss of his, her or its entire investment.
 
1.3 The Subscriber is an “accredited investor,” as such term in defined in Rule
501 of Regulation D promulgated under the Act, and the Subscriber is able to
bear the economic risk of an investment in the Units.
 
 
 

--------------------------------------------------------------------------------

 

1.4 The Subscriber has prior investment experience (including investment in
non-listed and non-registered securities), and has read and evaluated, or has
employed the services of an investment advisor, attorney or accountant to read
and evaluate, all of the documents furnished or made available by the Company to
the Subscriber and to all other prospective investors in the Units, including
the PPM, as well as the merits and risks of such an investment by the
Subscriber. The Subscriber’s overall commitment to investments which are not
readily marketable is not disproportionate to the Subscriber’s net worth, and
the Subscriber’s investment in the Units will not cause such overall commitment
to become excessive. The Subscriber, if an individual, has adequate means of
providing for his or her current needs and personal and family contingencies and
has no need for liquidity in his or her investment in the Units. The Subscriber
is financially able to bear the economic risk of this investment, including the
ability to afford holding the Units for an indefinite period or a complete loss
of this investment.
 
1.5 The Subscriber acknowledges receipt and careful review of the PPM, all
supplements to the PPM, and all other documents furnished in connection with
this transaction by the Company (collectively, the “Offering Documents”) and has
been furnished by the Company during the course of this transaction with all
information regarding the Company which the Subscriber has requested or desires
to know; and the Subscriber has been afforded the opportunity to ask questions
of and receive answers from duly authorized officers or other representatives of
the Company concerning the terms and conditions of the Offering, and any
additional information which the Subscriber has requested.
 
1.6 The Subscriber acknowledges that the purchase of the Units may involve tax
consequences to the Subscriber and that the contents of the Offering Documents
do not contain tax advice. The Subscriber acknowledges that the Subscriber must
retain his, her or its own professional advisors to evaluate the tax and other
consequences to the Subscriber of an investment in the Units. The Subscriber
acknowledges that it is the responsibility of the Subscriber to determine the
appropriateness and the merits of a corporate entity to own the Subscriber’s
Units and the corporate structure of such entity.
 
1.7 The Subscriber acknowledges that this Offering has not been reviewed by the
Securities and Exchange Commission (the “SEC”) or any state securities
commission, and that no federal or state agency has made any finding or
determination regarding the fairness or merits of the Offering. The Subscriber
represents that the Units are being purchased for his, her or its own account,
for investment only, and not with a view toward distribution or resale to
others. The Subscriber agrees that he, she or it will not sell or otherwise
transfer the Units unless they are registered under the Act or unless an
exemption from such registration is available.
 
1.8 The Subscriber understands that the provisions of Rule 144 under the Act are
not available for at least one (1) year to permit resales of the Units or the
Common Stock and Warrants comprising the Units and there can be no assurance
that the conditions necessary to permit such sales under Rule 144 will ever be
satisfied. The Subscriber understands that the Company is under no obligation to
comply with the conditions of Rule 144 or take any other action necessary in
order to make available any exemption from registration for the sale of the
Units or the Common Stock and Warrants comprising the Units.
 
 
 
A-2

--------------------------------------------------------------------------------

 

1.9 The Subscriber understands that the Units have not been registered under the
Act by reason of a claimed exemption under the provisions of the Act which
depends, in part, upon his, her or its investment intention. In this connection,
the Subscriber understands that it is the position of the SEC that the statutory
basis for such exemption would not be present if his, her or its representation
merely meant that his, her or its present intention was to hold such securities
for a short period, such as the capital gains period of tax statutes, for a
deferred sale, for a market rise, assuming that a market develops, or for any
other fixed period. The Subscriber realizes that, in the view of the SEC, a
purchase now with an intent to resell would represent a purchase with an intent
inconsistent with his, her or its representation to the Company and the SEC
might regard such a sale or disposition as a deferred sale, for which such
exemption is not available.
 
1.10 The Subscriber agrees to indemnify and hold the Company, its directors,
officers and controlling persons and their respective heirs, representatives,
successors and assigns harmless against all liabilities, costs and expenses
incurred by them as a result of any misrepresentation made by the Subscriber
contained herein or any sale or distribution by the Subscriber in violation of
the Act (including, without limitation, the rules promulgated thereunder), any
state securities laws, or the Company’s Certificate of Incorporation or By-laws,
as amended from time to time.
 
1.11 The Subscriber consents to the placement of a legend on any certificate or
other document evidencing the Common Stock or the Warrants stating that such
securities have not been registered under the Act and setting forth or referring
to the restrictions on transferability and sale thereof.
 
1.12 The Subscriber understands that the Company will review and rely on this
Subscription Agreement without making any independent investigation; and it is
agreed that the Company reserves the unrestricted right to reject or limit any
subscription and to withdraw the Offering at any time.
 
1.13 The Subscriber hereby represents that the address of the Subscriber
furnished at the end of this Subscription Agreement is the undersigned’s
principal residence, if the Subscriber is an individual, or its principal
business address if it is a corporation or other entity.
 
1.14 The Subscriber acknowledges that if the Subscriber is a Registered
Representative of a National Association of Securities Dealers, Inc. (“NASD”)
member firm, the Subscriber must give such firm the notice required by the
NASD’s Conduct Rules, receipt of which must be acknowledged by such firm on the
signature page hereof.
 
1.15 The Subscriber hereby acknowledges that neither the Company nor any persons
associated with the Company who may provide assistance or advice in connection
with the Offering (other than the placement agent, if one is engaged by the
Company) are or are expected to be members or associated persons of members of
the NASD or registered broker-dealers under any federal or state securities
laws.
 
 
 
A-3

--------------------------------------------------------------------------------

 

1.16 The Subscriber understands that, pursuant to the terms of the Offering as
set forth in the PPM, the Company must receive subscriptions for 30 Units for an
aggregate purchase price of $3,000,000 (the “Minimum Offering”) in order to
close on the sale of any Units and that persons affiliated with the Company or
its consultants, advisors, or placement agents may subscribe for Common Stock,
in which case the Company may accept subscriptions from such affiliated parties
in order to reach the Minimum Offering; and that, accordingly, no investor
should conclude that achieving the Minimum Offering is the result of any
independent assessment of the merits or advantages of the Offering or the
Company made by Subscribers in the Minimum Offering.
 
1.17 The Subscriber hereby represents that, except as expressly set forth in the
Offering Documents, no representations or warranties have been made to the
Subscriber by the Company or any agent, employee or affiliate of the Company
and, in entering into this transaction, the Subscriber is not relying on any
information other than that contained in the Offering Documents and the results
of independent investigation by the Subscriber.
 
1.18 All information provided by the Subscriber in the Investor Questionnaire
attached as Exhibit B to the PPM is true and accurate in all respects, and the
Subscriber acknowledges that the Company will be relying on such information to
its possible detriment in deciding whether the Company can sell these securities
to the Subscriber without giving rise to the loss of the exemption from
registration under applicable securities laws.
 

 
II.
REPRESENTATIONS BY THE COMPANY

 
The Company represents and warrants to the Subscriber that as of the date of the
closing of this Offering (the “Closing Date”):
 
(a) The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware and has the corporate power to
conduct the business which it conducts and proposes to conduct.
 
(b) The execution, delivery and performance of this Subscription Agreement by
the Company have been duly authorized by the Company and all other corporate
action required to authorize and consummate the offer and sale of the Units has
been duly taken and approved.
 
(c) The Units and the underlying Common Stock have been duly and validly
authorized and issued.
 
(d) The Company has obtained, or is in the process of obtaining, all licenses,
permits and other governmental authorizations necessary for the conduct of its
business, except where the failure to so obtain such licenses, permits and
authorizations would not have a material adverse effect on the Company. Such
licenses, permits and other governmental authorizations which have been obtained
are in full force and effect, except where the failure to be so would not have a
material adverse effect on the Company, and the Company is in all material
respects complying therewith.
 
(e) The Company knows of no pending or threatened legal or governmental
proceedings to which the Company is a party which would materially adversely
affect the business, financial condition or operations of the Company.
 
 
 
A-4

--------------------------------------------------------------------------------

 

(f) The Company is not in violation of or default under, nor will the execution
and delivery of this Subscription Agreement or the issuance of the Common Stock,
or the consummation of the transactions herein contemplated, result in a
violation of, or constitute a default under, the Company’s Certificate of
Incorporation or By-laws, any material obligations, agreements, covenants or
conditions contained in any bond, debenture, note or other evidence of
indebtedness or in any material contract, indenture, mortgage, loan agreement,
lease, joint venture or other agreement or instrument to which the Company is a
party or by which it or any of its properties may be bound or any material
order, rule, regulation, writ, injunction, or decree of any government,
governmental instrumentality or court, domestic or foreign.
 

 
III.
COVENANTS BY THE COMPANY

 
3.1 For a period of the earlier of (i) twelve (12) months following the Initial
Closing (as defined in the PPM) or (ii) the date that the “resale” registration
statement covering the shares of Common Stock and the shares of Common Stock
underlying the Warrants included within the Units sold in the Offering is
declared effective by the SEC (the “Adjustment Period”), in the event that the
Company sells or grants any option to purchase or sells or grants any right to
reprice, or otherwise disposes of or issues (or announces any sale, grant or any
option to purchase or other disposition), any Common Stock or Common Stock
Equivalents entitling any Person to acquire shares of Common Stock at an
effective price per share that is lower than $2.00 per share (such lower price,
the “Base Price” and such issuances, collectively, a “Dilutive Issuance”) (if
the holder of the Common Stock or Common Stock Equivalents so issued shall at
any time, whether by operation of purchase price adjustments, reset provisions,
floating conversion, exercise or exchange prices or otherwise, or due to
warrants, options or rights per share which are issued in connection with such
issuance, be entitled to receive shares of Common Stock at an effective price
per share that is lower than $2.00 per share, such issuance shall be deemed to
have occurred for less than the $2.00 per share on such date of the Dilutive
Issuance), then the Company shall issue additional shares of Common Stock to the
Subscriber in an amount sufficient that the subscription price paid hereunder,
when divided by the total number of shares issued in the Dilutive Issuance will
result in an actual price paid by the Subscriber per share of Common Stock equal
to the Base Price. Such adjustment shall be made whenever any Dilutive Issuance
is made within the Adjustment Period. Notwithstanding the foregoing, no
adjustment will be made under this Section 3.1 in respect of an Exempt Issuance.
The Company shall notify the Subscriber in writing, no later than 1 business day
following a Dilutive Issuance, indicating therein the applicable issuance price,
or applicable reset price, exchange price, conversion price and other pricing
terms (such notice, the “Dilutive Issuance Notice”). For purposes of
clarification, whether or not the Company provides a Dilutive Issuance Notice
pursuant to this Section 3.1, upon the occurrence of any Dilutive Issuance, the
Subscriber is entitled to receive a number of shares based upon the Base Price
on or after the date of such Dilutive Issuance. Notwithstanding anything herein
or in any related document to the contrary, the foregoing does not convey to the
Subscriber any right to participation in any future financings or offerings now
or in the future contemplated or undertaken by the Company. The Company reserves
the right to establish procedures in order to effectuate the issuance of
additional shares in the event of any dilutive issuance requiring an adjustment
to the Base Price, in its sole discretion, including delivery of such shares to
the Subscriber in full and complete satisfaction of the Company’s obligation
upon a Dilutive Issuance.
 
 
 
A-5

--------------------------------------------------------------------------------

 

“Common Stock Equivalents” means any securities of the Company or any of its
subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.
 
“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
employees, officers, directors, or consultants of the Company pursuant to any
stock or option plan duly adopted for such purpose by a majority of the
non-employee members of the Board of Directors of the Company or a majority of
the members of a committee of non-employee directors established, (b) securities
upon the exercise or exchange of or conversion of any securities issued
hereunder and/or other securities exercisable or exchangeable for or convertible
into shares of Common Stock issued and outstanding on the date of this
Agreement, provided that such securities have not been amended since the date of
this Agreement to increase the number of such securities or to decrease the
exercise, exchange or conversion price of such securities; and (c) securities
issued pursuant to acquisitions or strategic transactions approved by a majority
of the disinterested directors of the Company, provided that any such issuance
shall only be to a person which is either an owner of, or an entity that is,
itself or through its subsidiaries, an operating company in a business
synergistic with the business of the Company and in which the Company receives
benefits in addition to the investment of funds, but shall not include a
transaction in which the Company is issuing securities primarily for the purpose
of raising capital or to an entity whose primary business is investing in
securities.
 
3.2 For a period of 18 months following the Initial Closing, the Company shall
not file a registration statement on any form, including, without limitation, a
Registration Statement on Form S-8, in order to register with the SEC the sale
of any securities issued or issuable under an employee benefit plan of the
Company or any of the Company’s subsidiaries.
 

 
IV.
TERMS OF SUBSCRIPTION

 
4.1 Subject to Section 4.2 hereof, the subscription period will begin as of the
date of the PPM and will terminate at 11:59 PM Eastern Time, on the earlier of
the date on which the Maximum Offering is sold or the Offering is terminated by
the Company (the “Termination Date”). The minimum subscription amount is
$100,000, although the Company may, in its discretion, accept subscriptions for
less than $100,000.
 
4.2 The Subscriber has effected a wire transfer in the full amount of the
purchase price for the Units to the Company’s escrow account in accordance with
the wire instructions attached as Exhibit D to the PPM or has delivered a check
in payment of the purchase price for the Units.
 
4.3 Pending the sale of the Units, all funds paid hereunder shall be deposited
by the Company in escrow with the Company’s escrow agent. If the Company shall
not have obtained subscriptions (including this subscription) for the Minimum
Offering on or before the Termination Date (as such date may be extended by the
Company), then this subscription shall be void and all funds paid hereunder by
the Subscriber shall be promptly returned without interest to the Subscriber, to
the same account from which the funds were drawn. If subscriptions are received
and accepted and payment tendered for the Minimum Offering on or prior to the
Termination Date, then all subscription proceeds (less fees and expenses) shall
be paid over to the Company within ten (10) days thereafter or such earlier date
that is one business day after the amount of good funds in escrow equals or
exceeds $3,000,000. In such event, sales of the Units may continue thereafter
until the earlier of the date on which the Maximum Offering is sold and the
Termination Date, with subsequent releases of funds from time to time at the
discretion of the Company.
 
 
 
A-6

--------------------------------------------------------------------------------

 

4.4 The Subscriber hereby authorizes and directs the Company and its escrow
agent to deliver any certificates or other written instruments representing the
Units to be issued to such Subscriber pursuant to this Subscription Agreement to
the address indicated on the signature page hereof.
 
4.5 The Subscriber hereby authorizes and directs the Company and its escrow
agent to return any funds, without interest, for unaccepted subscriptions to the
same account from which the funds were drawn.
 
4.6 If the Subscriber is not a United States person, such Subscriber shall
immediately notify the Company and the Subscriber hereby represents that the
Subscriber is satisfied as to the full observance of the laws of its
jurisdiction in connection with any invitation to subscribe for the Units or any
use of this Subscription Agreement, including (i) the legal requirements within
its jurisdiction for the purchase of the Units, (ii) any foreign exchange
restrictions applicable to such purchase, (iii) any governmental or other
consents that may need to be obtained, and (iv) the income tax and other tax
consequences, if any, that may be relevant to the purchase, holding, redemption,
sale or transfer of the Units. Such Subscriber’s subscription and payment for,
and continued beneficial ownership of, the Units will not violate any applicable
securities or other laws of the Subscriber’s jurisdiction.
 

 
V.
MISCELLANEOUS

 
5.1 Any notice or other communication given hereunder shall be deemed sufficient
if in writing and sent by reputable overnight courier, facsimile (with receipt
of confirmation) or registered or certified mail, return receipt requested,
addressed to the Company, at the address set forth in the first paragraph
hereof, Attention: Chief Executive Officer, facsimile: (858) 457-5308, and to
the Subscriber at the address or facsimile number indicated on the signature
page hereof. Notices shall be deemed to have been given on the date when mailed
or sent by facsimile transmission or overnight courier, except notices of change
of address, which shall be deemed to have been given when received.
 
5.2 This Subscription Agreement shall not be changed, modified or amended except
by a writing signed by both (a) the Company and (b) subscribers in the Offering
holding a majority of the Units issued in the Offering.
 
5.3 This Subscription Agreement shall be binding upon and inure to the benefit
of the parties hereto and to their respective heirs, legal representatives,
successors and assigns. This Subscription Agreement sets forth the entire
agreement and understanding between the parties as to the subject matter hereof
and merges and supersedes all prior discussions, agreements and understandings
of any and every nature among them.
 
 
 
A-7

--------------------------------------------------------------------------------

 

5.4 Notwithstanding the place where this Subscription Agreement may be executed
by any of the parties hereto, the parties expressly agree that all the terms and
provisions hereof shall be construed in accordance with and governed by the laws
of the State of Delaware. The parties hereby agree that any dispute which may
arise between them arising out of or in connection with this Subscription
Agreement shall be adjudicated only before a Federal court located in Kent
County, State of Delaware and they hereby submit to the exclusive jurisdiction
of the federal courts located in Kent County, State of Delaware with respect to
any action or legal proceeding commenced by any party, and irrevocably waive any
objection they now or hereafter may have respecting the venue of any such action
or proceeding brought in such a court or respecting the fact that such court is
an inconvenient forum, relating to or arising out of this Subscription Agreement
or any acts or omissions relating to the sale of the securities hereunder, and
consent to the service of process in any such action or legal proceeding by
means of registered or certified mail, return receipt requested, in care of the
address set forth below or such other address as the undersigned shall furnish
in writing to the other. The parties further agree that in the event of any
dispute, action, suit or other proceeding arising out of or in connection with
this Subscription Agreement, the PPM or other matters related to this
subscription brought by a Subscriber (or transferee), the Company (and each
other defendant) shall recover all of such party’s attorneys’ fees and costs
incurred in each and every action, suit or other proceeding, including any and
all appeals or petitions therefrom. As used herein, attorney’s fees shall be
deemed to mean the full and actual costs of any investigation and of legal
services actually performed in connection with the matters involved, calculated
on the basis of the usual fee charged by the attorneys performing such services.
 
5.5 This Subscription Agreement may be executed in counterparts. Upon the
execution and delivery of this Subscription Agreement by the Subscriber, this
Subscription Agreement shall become a binding obligation of the Subscriber with
respect to the purchase of Units as herein provided; subject, however, to the
right hereby reserved by the Company to (i) enter into the same agreements with
other subscribers, (ii) add and/or delete other persons as subscribers and (iii)
reduce the amount of or reject any subscription.
 
5.6 The holding of any provision of this Subscription Agreement to be invalid or
unenforceable by a court of competent jurisdiction shall not affect any other
provision of this Subscription Agreement, which shall remain in full force and
effect.
 
5.7 It is agreed that a waiver by either party of a breach of any provision of
this Subscription Agreement shall not operate or be construed as a waiver of any
subsequent breach by that same party.
 
5.8 The parties agree to execute and deliver all such further documents,
agreements and instruments and take such other and further actions as may be
necessary or appropriate to carry out the purposes and intent of this
Subscription Agreement.
 
[Signature Pages Follow]

 
 
A-8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Subscription Agreement as of
the day and year first written above.
 


__________________________
X $100,000 for each Unit
= $_____________________.
Number of Units subscribed for
 
Aggregate Purchase Price



Manner in which Title is to be held (Please Check One):
 
1.
____
Individual
7.
____
Trust/Estate/Pension or Profit Sharing Plan
       
Date Opened:______________ 
2.
____
Joint Tenants with Right of Survivorship
8.
____
As a Custodian for
         
_____________________________
          Under the Uniform Gift to Minors Act of the State of          
_____________________________            
3.
____
Community Property
9.
____
Married with Separate Property
           
4.
____
Tenants in Common
10.
____
Keogh
           
5.
____
Corporation/Partnership/ Limited Liability Company
11.
____
Tenants by the Entirety
           
6.
____
IRA
12.
____
Foundation described in Section 501(c)(3) of the Internal Revenue Code of 1986,
as amended.



IF MORE THAN ONE SUBSCRIBER, EACH SUBSCRIBER MUST SIGN:
 
· INDIVIDUAL SUBSCRIBERS MUST COMPLETE PAGE 11
 
· SUBSCRIBERS WHICH ARE ENTITIES MUST COMPLETE PAGE 12
 
 
 
A-9

--------------------------------------------------------------------------------

 

EXECUTION BY NATURAL PERSONS
 

     
Exact Name in Which Title is to be Held 
         
Name (Please Print)
 
Name of Additional Subscriber
           
Residence: Number and Street
 
Address of Additional Subscriber
           
City, State and Zip Code
 
City, State and Zip Code
           
Social Security Number
 
Social Security Number
           
Telephone Number
 
Telephone Number
           
Fax Number (if available)
 
Fax Number (if available)
           
E-Mail (if available)
 
E-Mail (if available)
           
(Signature)
 
(Signature of Additional Subscriber)

 
 

 
ACCEPTED this ___ day of _________ 2007, on behalf of Transdel Pharmaceuticals,
Inc.
     
By:
     
Name:
Juliet Singh, Ph.D.    
Title:
Chief Executive Officer

 
 
 
A-10

--------------------------------------------------------------------------------

 

EXECUTION BY SUBSCRIBER WHICH IS AN ENTITY
 
(Corporation, Partnership, Trust, Etc.) 
 
Name of Entity (Please Print)
Date of Incorporation or Organization:
 
State of Principal Office:
 
Federal Taxpayer Identification Number:
 

 
 

   
Office Address
     
City, State and Zip Code
     
Telephone Number
     
Fax Number (if available)
     
E-Mail (if available)
 

 
 
[seal]
 
By:
       
Name:
Attest:
     
Title:
(If Entity is a Corporation)
             
*If Subscriber is a Registered Representative with an NASD member firm, have the
following acknowledgement signed by the appropriate party:
         
The undersigned NASD member firm acknowledges receipt of the notice required by
Rule 3050 of the NASD Conduct Rules
             
ACCEPTED this ____ day of __________ 2007, on behalf of Transdel
Name of NASD Firm
  Pharmaceuticals, Inc.      
By:
   
By:
 
Name:
 
Name:
Juliet Singh, Ph.D.
Title:
 
Title:
Chief Executive Officer

 
 
A-11

--------------------------------------------------------------------------------

 